Filed 2/25/13 P. v. Gonzalez CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E056982

v.                                                                       (Super.Ct.No. RIF1103486)

CRUZ GARDUNO GONZALEZ,                                                   OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Jean P. Leonard, Judge.

Affirmed.

         Patricia M. Ihara, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
         Cruz Garduno Gonzalez was charged with one count of lewd and lascivious acts

on a child under the age of 14 (Pen. Code, § 288, subd. (a))1, two counts of oral

copulation or sexual penetration by a person 18 years or older with a child under the age

of 10 (§ 288.7, subdivision (b)), and one count of sexual intercourse or sodomy by a

person 18 years or older with a child under the age of 10 (§ 288.7, subd. (a)).

         Pursuant to a plea bargain, defendant pleaded guilty to two counts of oral

copulation or sexual penetration on a child under the age of 10. (§ 288.7, subd. (b).) He

agreed to a sentence of 30 years to life, consisting of two consecutive terms of 15 years to

life. The court found a factual basis for the plea and imposed the agreed-upon sentence,

including appropriate credits, and dismissed the remaining counts.

         Defendant filed a timely notice of appeal from the sentence or other matters

occurring after the plea. We appointed counsel to represent defendant on appeal. After

examination of the record, counsel filed an opening brief raising no issues and asking this

court to independently review the record. We offered defendant the opportunity to file

any supplemental brief he deemed necessary. Defendant did not file a supplemental

brief.

         We have examined the entire record and have found no sentencing error nor any

other post-plea error. We are satisfied that defendant’s attorney has fully complied with




         1   All statutory citations refer to the Penal Code.

                                                  2
her responsibilities and that no arguable issues exist.2 (People v. Kelly (2006) 40 Cal.4th

106, 109–110; People v. Wende (1979) 25 Cal.3d 436, 441.)

                                              DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                 McKINSTER
                                                                                                J.


We concur:

HOLLENHORST
          Acting P. J.

CODRINGTON
                           J.




       2 By correspondence with the trial court, counsel for defendant obtained
correction of a clerical error in the abstract of judgment prior to the filing of the opening
brief.

                                              3